Citation Nr: 9918522	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  96-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
vocational rehabilitation subsistence benefits, in the 
calculated amount of $2,831.59.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1970 to 
July 1972.

This appeal arose from a July 1995 decision of the Committee 
on Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought based on a finding of bad faith on the part of the 
veteran.  The appellant canceled his scheduled November 1995 
personal hearing.  

The Board remanded this case for additional due process 
development in January 1998.  By decision and supplemental 
statement of the case issued in September 1998, the Committee 
confirmed and continued its previous finding of bad faith on 
the part of the veteran.  This claim is once again before the 
Board for appropriate disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran was authorized Chapter 31 educational 
assistance for full-time undergraduate training for the 
period of August 10, 1994 to May 5, 1995.

3.  VA subsequently received notification that the veteran 
had terminated attendance as a result of a recent surgery for 
his nonservice-connected back disorder; mitigating 
circumstances were granted with an ending date of 
November 30, 1994.

4.  The Committee denied waiver of recovery of the debt based 
on a finding that the veteran acted in bad faith when he 
continued to accept and negotiate erroneous benefit checks 
that he knew or should have known that he was not entitled 
to.

5.  The current evidentiary record reflects no evidence that 
the veteran harbored a willful intent to seek an unfair 
advantage over VA when he continued to negotiated the 
vocational rehabilitation subsistence checks at issue.


CONCLUSION OF LAW

The record on appeal does not establish that the veteran 
exhibited bad faith in the creation of the overpayment of 
vocational rehabilitation subsistence benefits, in the 
calculated amount of $2,831.59; therefore, waiver of 
indebtedness is not precluded. 38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. § 1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

By rating decision issued in June 1973, the veteran was 
granted service connection and assigned a 40 percent 
disability rating for traumatic paresis of the left axillary 
nerve with painful contracture of the left shoulder and left 
arm.  This disability rating has been confirmed and continued 
to date.  It was later determined that the veteran was 
eligible for vocational rehabilitation subsistence benefits 
from the VA, and he enrolled in full-time undergraduate 
training program at Florida Community College (Jacksonville), 
beginning in August 1993.  His training was essentially 
uneventful until the training period at issue in this case 
(August 10, 1994 to May 5, 1995).  

In August 1994, the veteran's vocational rehabilitation 
specialist (VRS) requested that the veteran be provided 
medical service by VA due to complaints of neck, back and 
left shoulder pain.

A September 14, 1994 Special Report for Training noted that 
the veteran had been seen at the VA Clinic earlier that same 
day and was told that his x-rays indicated that he had a 
compressed disc.  He also was informed that he had all of the 
symptoms for that diagnosis.  A Magnetic Resonance Imaging 
(MRI) was scheduled but could not be performed until that 
following December.  The veteran noted that he was having 
extreme difficulty sitting through all of his classes and was 
having trouble with one especially.  He had not completed a 
project which was due the previous day and had difficulty 
sitting through the 3.5-hour class.  It was noted that the 
veteran had been having ongoing problems with his back and 
missed most of the last month of the summer semester.  
Fortunately, he had understanding professors who allowed him 
to make up the work he missed and he was able to pull his 
grade point average (GPA) up to the required level.  The 
counselor noted that the veteran was going to see his 
personal doctor in the following week and if the physician 
suggested that the veteran could not sit through these long 
classes, he would consider dropping two of his four classes.

A January 1995 Special Report for Training reveals that when 
the veteran was contacted about his grades, he stated that he 
failed every class due to the fact that he underwent back 
surgery on November 17, 1994.  The counselor noted that the 
veteran apparently went to the physician in the beginning of 
November because he thought that he was suffering from a 
heart attack.  He underwent many tests, which revealed that 
he had serious back problems.  The veteran was thereafter 
scheduled for surgery and because of this, he was unable to 
complete his classes.  The counselor recommended that the 
veteran speak with each instructor separately to determine 
whether or not he could take an incomplete rather than an 
"F."  The veteran would have the winter term to complete 
the classes but, because of the back surgery and recovery 
time, he did not register for classes.  It was also noted 
that the veteran was unsure of whether he would be able to 
return to school in May or not.  The veteran explained that 
he was to undergo another MRI in order to determine whether 
there was another herniated disc.  A second surgery had been 
discussed, although the veteran was not considering it to be 
an option at that time.

A January 23, 1995 letter from the VRS to the veteran 
informed him that his vocational rehabilitation program would 
be interrupted effective February 23, 1995, due to the fact 
that his present medical condition prevents him from 
attending school.  The VRS reiterated that the veteran meet 
with his instructors in an effort to change his grades, and 
requested that he send in documentation of his back surgery.

A February 16, 1995 letter from the VRS to the veteran 
informed him that his program would be interrupted effective 
March 16, 1995 because he failed to send a copy of his grades 
for the last school term.

A February 27, 1995 Special Report for Training shows that 
the VRS made an unsuccessful attempt to call the veteran to 
schedule an appointment, even though the veteran had not 
attended school the quarter.

A March 6, 1995 Special Report for Training noted that the 
veteran was still working with the college to get his grades 
changed.  He stated that they [presumably the college] had 
not decided how they wanted to handle this.  The veteran also 
stated that he had recently visited the doctor and was 
informed that he had another ruptured disc.

A March 13, 1995 Special Report for Training shows that the 
veteran met with his VRS for annual review of his plan under 
Chapter 31.  It was noted that the veteran was not enrolled 
in school due to his November 1994 back surgery.  It was 
further noted that the veteran's vocational rehabilitation 
plan required him to maintain a 2.5 GPA while in school.  Due 
to the fact that he had to drop out unexpectedly in the prior 
term, he received three "F" grades and an "NP."  This 
brought his overall GPA down to 1.83.  An intent to interrupt 
letter had been sent out, and the VRS noted that the veteran 
was aware that due to his GPA, as well as his nonattendance 
at the training institute, he was in an interrupted status.

An April 1995 letter from the VRS informed the veteran that 
the 'NP' grade for his math class was still unchanged.  The 
VRS noted that if the veteran was unable to have the grade 
changed within a month, the grade would have to be reported 
and he would be placed in an overpayment situation for that 
one class.

The evidence of record reflects that in July 1995, the 
veteran was informed that his Vocational Rehabilitation 
subsistence allowance had been terminated, effective December 
1, 1994.  This adjustment had resulted in an overpayment in 
the calculated amount of $2,831.59.

Later that month, the veteran requested a waiver of 
overpayment, noting that he kept his VRS informed of his 
inability to attend classes due to his back disorder.  He 
further claimed that repayment of this debt would cause undue 
financial hardship and submitted a VA Form 20-5655, Financial 
Status Report, in support thereof.

On July 27, 1995, the Committee notified the veteran that his 
request for a waiver was denied because of a determination 
that he demonstrated bad faith.  The Committee's decision 
found bad faith specifically on the bases of "... there was 
willful intention on [the part of the claimant] to neglect or 
refuse to fulfill some duty or contractual obligation" by 
continuing to accept and negotiate erroneous payments.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where anyone of the 
following elements is found to exist: (1) fraud; (2) 
misrepresentation; and (3) bad faith.  38 U.S.C.A. § 5302 
(West 1991). The Board's review of the record reflects that 
the Committee has resolved this question against the veteran.  
The Committee conceded that the VA exhibited some degree of 
fault, as an award adjustment should have been processed in a 
more timely manner.  Nonetheless, the Committee found, in 
essence, that continued acceptance and negotiation of benefit 
payments that he knew or should have known he was not 
entitled to represented the intentional behavior to obtain 
Government benefits to which he was not entitled, which is 
necessary for a finding of fraud, misrepresentation, or bad 
faith.

Significantly, the Committee's decision of July 1995 found 
bad faith specifically on the bases of "... there was 
willful intention on [the part of the claimant] to neglect or 
refuse to fulfill some duty or contractual obligation." 
(Emphasis added).  Inasmuch as the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") had recently invalidated the above-cited 
emphasized phrase as an appropriate basis for a bad faith 
determination, in Richards v. Brown, 9 Vet. App. 255 (1996), 
the Board remanded this case for additional due process 
development in January 1998.  By decision and supplemental 
statement of the case issued in September 1998, the Committee 
confirmed and continued its previous findings of bad faith 
utilizing the operative language in 38 C.F.R. § 1.965(b)(2) 
(1998).

After thoroughly reviewing the evidentiary record, the Board 
is of the opinion that it has not been shown that the 
veteran's continued acceptance and negotiation of his benefit 
checks involved an intent to receive an unfair advantage.  
Rather, as contended above, the veteran reasonably believed 
that he would continue to receive payments while VA 
determined whether or not his nonservice-connected back 
disorder precluded his participation in the rehabilitation 
program.  Although the veteran apprised VA of his status in 
January 1995, it is noted that his payments were not formally 
terminated until late-June 1995.  In the interim, the Board 
observes that the veteran received 'cryptic' correspondences 
from his VRS as to the effective date of interruption of his 
program.  In January 1995, the veteran was informed that his 
program would be interrupted on February 23, 1995 due to the 
fact that his medical condition prevented him from attending 
school.  Yet, a subsequent February 1995 letter from his VRS 
stated that his program would be interrupted effective March 
16, 1995 because he failed to submit copies of his grades.  
Although the March 1995 Special Report of Training suggests 
that the veteran was aware that he was in an interrupted 
status, it appears that he was once again given indications 
to the contrary in the form of continued receipt of benefit 
payments.  As such, the Board accords doubt in favor of the 
veteran and finds that a showing of intention to take unfair 
advantage of the Government has not been made.

Under these circumstances, waiver of recovery of the 
overpayment of vocational rehabilitation subsistence 
benefits, in the calculated amount of $2,831.59, is not 
precluded because of bad faith.

In reaching this conclusion, however, the Board intimates no 
opinion as to whether waiver of the recovery of the 
overpayment is otherwise in order.


ORDER

Having found that waiver of recovery of the overpayment of 
vocational rehabilitation subsistence benefits is not 
precluded by bad faith, the appeal is granted.


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
overpayment of vocational rehabilitation subsistence 
benefits, the case must be remanded to the Committee for 
additional development and adjudication.  The issue remains 
as to whether recovery of the overpayment should be waived 
under the standard of equity and good conscience.  Since the 
statement of the case indicates that this issue was not 
adjudicated by the RO, the Board may not now address the 
question of whether recovery of the overpayment would be 
against equity and good conscience; to do so would result in 
prejudice to the veteran, as he has not had adequate notice 
and opportunity to be heard with regard to the standards 
applicable to equity and good conscience.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In light of the foregoing, and in keeping with VA's duty to 
assist claimants in the development of facts pertaining to 
their claims, 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1998), the Board finds that further development is 
in order prior to appellate disposition of this case.  
Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:

1.  The veteran should be furnished a 
Financial Status Report (VA Form 20- 
5655), and be afforded the opportunity to 
provide current income and expense data.

2.  Thereafter, the Committee should then 
consider the veteran's request for 
waiver, in light of the available record, 
with full consideration given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. § 
1.965(a) (1998).  A formal, written, 
record of the Committee' s decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims folder.  
A supplemental statement of the case is 
not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

3.  In the event the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with the provisions of 38 
U.S.C.A. § 7105 (West 1991), which fully 
sets forth all laws and regulations 
pertaining to his appeal, including 38 
C.F.R. §§ 1.963, 1.965 (1998).  This 
document should further reflect detailed 
reasons and bases for the decision 
reached.  A reasonable period of time in 
which to respond should be given.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

